                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TENNESSEE
                            NORTHERN DIVISION AT KNOXVILLE

 SCOTTSDALE INDEMNITY COMPANY
 One Nationwide Plaza
 Columbus, Ohio 43215,

                  Plaintiff,

 v.                                                 Case No. __________________

 ACCOUNTS RESEARCH, INC.
 201 Center Park Drive, Suite 1070
 Knoxville, Tennessee 37922,

 and

 TERRY JOE GUNTER
 7721 Temple Acres Drive
 Knoxville, Tennessee 37938-3264,

                  Defendants.


                      COMPLAINT FOR DECLARATORY JUDGMENT

        For its Complaint against Defendants Accounts Research, Inc. (“Accounts Research”) and

Terry Joe Gunter (“Gunter”) (together, the “Insureds”), Plaintiff Scottsdale Indemnity Company

(“Scottsdale”) states the following.



                                            PARTIES

        4.      Scottsdale is an insurance company duly organized and existing under the laws of

the State of Ohio with its principal place of business located in Scottsdale, Arizona.

        5.      Upon information and belief, Accounts Research is a corporation organized and

existing under the laws of the State of Tennessee with its principal place of business located in

Knoxville, Tennessee.




1322954:1:NASHVILLE

Case 3:19-cv-00029-TAV-DCP Document 1 Filed 01/18/19 Page 1 of 7 PageID #: 1
        6.      Upon information and belief, Gunter is a resident of Knoxville, Tennessee and is

or has been an employee of Accounts Research.

                                 JURISDICTION AND VENUE

        7.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1).

There is complete diversity of citizenship between Scottsdale and the Insureds, and the amount in

controversy exceeds $75,000 exclusive of interest and costs.

        8.      Venue is proper in this District and Division pursuant to 28 U.S.C. § 1391(b)(1).

Accounts Research’s principal place of business is in this District and Division, and Gunter resides

in this District and Division.

                                  FACTUAL ALLEGATIONS

                                            The Policy

        9.      Scottsdale issued Business and Management Indemnity Policy No. EKI3245344 to

Accounts Research (the “Policy”) effective for the period from February 1, 2018 to February 1,

2019 (the “Policy Period”). A true and accurate copy of the Policy is attached to this Complaint

at Exhibit 1.

        10.     Subject to the Policy’s terms, conditions, limitations, exclusions, and

endorsements, the Policy provides coverage under a Miscellaneous Professional Services

Coverage Section (the “MPS Coverage Section”). (Exhibit 1 at Declarations, Item 3.)

        11.     The Limit of Liability of the Policy’s MPS Coverage Section is $1 million for each

“Claim” and in the aggregate. (Exhibit 1 at Declarations, Item 3.) That Limit of Liability is subject

to a Retention of $25,000 for each “Claim” and a Retention of $50,000 for each “Designated

Claim.” (Exhibit 1 at Declarations, Item 3., and at Endorsement No. 3.)




                                                 2
1322954:1:NASHVILLE

Case 3:19-cv-00029-TAV-DCP Document 1 Filed 01/18/19 Page 2 of 7 PageID #: 2
        12.     “Designated Claim” is defined in Endorsement No. 3 of the Policy as any “Claim”

“brought by or on behalf of more than one claimant, whether as a class action, an action seeking

class certification, or in an otherwise common legal or factual capacity.”           (Exhibit 1 at

Endorsement No. 3.)

        13.     Section D.1. of the Policy’s MPS Coverage Section states: “The liability of the

Insurer shall apply only to that part of Loss, which is excess of the Retention amounts applicable

to this Coverage Section, as shown in Item 3 of the Declarations. The Insureds shall be responsible

for payment of the Retentions, which the Insureds shall bear uninsured and at their own risk. If

different parts of a single Claim are subject to different applicable Retentions under this Coverage

Section, the applicable Retentions will be applied separately to each part of such Loss, but the sum

of such Retentions shall not exceed the largest applicable Retentions.” (Exhibit 1 at Section D.1.

of MPS Coverage Section.)

        14.     “Loss” is defined in Section B.7. of the MPS Coverage Section, as amended by

Endorsements No. 3 and 4, as “damages, judgments, settlements, pre-judgment and post-judgment

interest awarded by a court, and Costs, Charges and Expenses incurred by any of the Insureds.”

(Exhibit 1 at Section B.7. of MPS Coverage Section and Endorsement Nos. 3 and 4.)

        15.     The Policy defines “Costs, Charges and Expenses” to include “reasonable and

necessary legal costs, charges, fees and expenses incurred by any of the Insureds in defending

Claims.” (Exhibit 1 at Section B.4. of MPS Coverage Section.)

        16.     Section F.4. of the Policy’s MPS Coverage Section provides that “[t]he Insureds

agree to provide the Insurer with all information, assistance and cooperation which the Insurer

reasonably requests and agree that, in the event of a Claim, the Insureds will do nothing that shall




                                                 3
1322954:1:NASHVILLE

Case 3:19-cv-00029-TAV-DCP Document 1 Filed 01/18/19 Page 3 of 7 PageID #: 3
prejudice the position of the Insurer or its potential or actual rights of recovery.” (Exhibit 1 at

Section F.4. of MPS Coverage Section).

        17.     Section J. of the Policy’s General Terms and Conditions provides that “[t]he

Insureds agree to provide Insurer with such information, assistance and cooperation as Insurer

reasonably may request, and they further agree that they shall not take any action which in any

way increases Insurer’s exposure under this Policy.” (Exhibit 1 at Section J of General Terms and

Conditions.)

                                      The Underlying Actions

        18.     Three lawsuits have been filed for which the Insureds seek coverage under the

Policy: (1) Amanda Walker f/k/a Amanda Haskins v. Accounts Research, Inc. and Terry Joe

Gunter, Case No. 3:18-cv-115, filed March 21, 2018 in the Eastern District of Tennessee (the

“Walker Lawsuit”); (2) Heather Engelke v. Accounts Research, Inc., Case No. 2:18-cv-00042,

filed March 21, 2018 in the Eastern District of Tennessee (the “Engelke Lawsuit”); and (3)

Deborah Garrett, et al., v. Westside Gastrointestinal Specialists, PLLC, J. Tyler Roper, and

Accounts Research, Inc., Case No. 3:18-cv-00273, filed July 20, 2018 in the Eastern District of

Tennessee (the “Garrett Lawsuit”) (collectively, the “Underlying Actions”). The Garrett Lawsuit

is a putative class action.

        19.     Scottsdale is providing the Insureds with a defense in the Underlying Actions

subject to a full reservation of its rights under the Policy and at law.

        208.    Scottsdale has on numerous occasions reasonably requested the assistance and

cooperation of the Insureds in the defense of the Underlying Actions, including requesting

Accounts Research to participate in telephone conferences to discuss defense strategy and to move

the Underlying Actions toward potential resolution.



                                                   4
1322954:1:NASHVILLE

Case 3:19-cv-00029-TAV-DCP Document 1 Filed 01/18/19 Page 4 of 7 PageID #: 4
        21.     To date, the Insureds have ignored and not responded to Scottsdale’s numerous

requests for such assistance and cooperation.

        22.     The Insureds have violated Section F.4. of the Policy’s MPS Coverage Section and

Section J. of the Policy’s General Terms and Conditions (the “Cooperation Clauses”) by failing to

provide Scottsdale with the assistance and cooperation it has reasonably requested. Scottsdale has

been prejudiced by such failure and is likely to be further prejudiced if the Insureds continue to

violate the Cooperation Clauses.

        23.     To date, the Retentions that the Insureds are responsible to pay under Section D.1.

of the Policy’s MPS Coverage Section have not been paid by the Insureds.

              COUNT I – DECLARATORY JUDGMENT AS TO THE INSUREDS’
                    VIOLATION OF THE COOPERATION CLAUSES

        24.     Scottsdale hereby adopts by reference the allegations contained in paragraphs 1

through 23 of this Complaint.

        25.     An actual, present, and justiciable controversy exists concerning whether the

Insureds have violated the Cooperation Clauses.

        26.     The Insureds’ failure to respond to Scottsdale’s reasonable requests for assistance

and cooperation violates the Cooperation Clauses, and Scottsdale has been prejudiced thereby.

        27.     Scottsdale requests that the Court declare there is no coverage for the Underlying

Actions under the Policy due to the Insureds’ violations of the Cooperation Clauses and that, as a

result, Scottsdale has no obligation to pay the Insureds any Loss, including Costs, Charges and

Expenses, incurred in connection with the Underlying Actions.

 COUNT II – ALTERNATIVE DECLARATORY JUDGMENT AS TO THE INSUREDS’
           OBLIGATIONS TO SATISFY THE POLICY’S RETENTIONS

        28.     Scottsdale hereby adopts by reference the allegations contained in paragraphs 1

through 27 of this Complaint.

                                                 5
1322954:1:NASHVILLE

Case 3:19-cv-00029-TAV-DCP Document 1 Filed 01/18/19 Page 5 of 7 PageID #: 5
        29.     An actual, present, and justiciable controversy exists concerning whether

Scottsdale has any obligations under the Policy unless and until the Insureds satisfy their

responsibility to pay the applicable Retentions as set forth in Section D.1. of the Policy’s MPS

Coverage Section.

        308.    The Insureds have not satisfied their responsibility to pay the applicable Retentions.

        319.    In the event Scottsdale’s request for declaratory judgment in Count I is denied,

Scottsdale requests that the Court declare that Scottsdale has no obligation to pay the Insureds any

Loss, including Costs, Charges and Expenses, incurred in connection with the Underlying Actions

unless and until the Insureds satisfy their responsibility to pay the applicable Retentions.

                                     PRAYER FOR RELIEF

        Wherefore, Scottsdale prays that the Court enter an Order:

        1.      declaring that there is no coverage for the Underlying Actions under the Policy due

to the Insureds’ violations of the Cooperation Clauses and that, as a result, Scottsdale has no

obligation to pay any Loss, including Costs, Charges and Expenses, incurred in connection with

the Underlying Actions;

        2.      alternatively declaring that Scottsdale has no obligation to pay any Loss, including

Costs, Charges and Expenses, incurred in connection with the Underlying Actions unless and until

the Insureds satisfy their responsibility to pay the applicable Retentions;

        3.      awarding Scottsdale its costs, expenses, and attorneys’ fees to the greatest extent

allowed by law; and

        4.      awarding Scottsdale all other relief the Court deems just and equitable.




                                                  6
1322954:1:NASHVILLE

Case 3:19-cv-00029-TAV-DCP Document 1 Filed 01/18/19 Page 6 of 7 PageID #: 6
Dated: January 18, 2019




                                         s/ John R. Wingo
                                         John R. Wingo (BPR No. 016955)
                                         STITES & HARBISON PLLC
                                         401 Commerce Street, Suite 800
                                         Nashville, TN 37219
                                         Telephone: (615) 782-2200
                                         Email: john.wingo@stites.com
                                         Counsel for Plaintiff Scottsdale Indemnity
                                         Company




                                     7
1322954:1:NASHVILLE

Case 3:19-cv-00029-TAV-DCP Document 1 Filed 01/18/19 Page 7 of 7 PageID #: 7
